Name: Commission Regulation (EC) No 1938/2002 of 30 October 2002 amending Regulation (EEC) No 2273/93 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 Avis juridique important|32002R1938Commission Regulation (EC) No 1938/2002 of 30 October 2002 amending Regulation (EEC) No 2273/93 determining the intervention centres for cereals Official Journal L 297 , 31/10/2002 P. 0006 - 0006Commission Regulation (EC) No 1938/2002of 30 October 2002amending Regulation (EEC) No 2273/93 determining the intervention centres for cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Commission Regulation (EC) No 1666/2000(2), and in particular Article 5 thereof,Whereas:(1) The intervention centres are determined in the Annex to Commission Regulation (EEC) No 2273/93(3), as last amended by Regulation (EC) No 1792/2001(4). Some Member States have requested changes to some of these centres.(2) Regulation (EEC) No 2273/93 should accordingly be amended.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EEC) No 2273/93 is amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 207, 18.8.1993, p. 1.(4) OJ L 243, 13.9.2001, p. 25.ANNEXThe Annex to Regulation (EEC) No 2273/93 is amended as follows:1. In the BUNDESREPUBLIK DEUTSCHLAND-Brandenburg section, the "FÃ ¼rstenwalde-Finow" centre is named "FÃ ¼rstenwalde".2. In the UNITED KINGDOM section, the "Locharbriggs" centre is replaced by "Henstridge".